UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-TermTax-Exempt Fund > Vanguard California Tax-Exempt Money Market Fund returned 0.07% for the fiscal year ended November 30, 2011, as the Federal Reserve continued to keep short-term interest rates near zero. > Investor Shares of Vanguard California Intermediate-Term Tax-Exempt Fund returned 6.17%, and Admiral Shares returned 6.26%, well ahead of the average return of competitive funds and just behind the return of the benchmark index. > Investor Shares of Vanguard California Long-Term Tax-Exempt Fund returned 6.60%, and Admiral Shares returned 6.68%, results that lagged the return of the fund’s benchmark index but outpaced the average return of peer-group funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 33 California Long-Term Tax-Exempt Fund. 69 About Your Fund’s Expenses. 97 Glossary. 99 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.07% 0.00% 0.07% California Tax-Exempt Money Market Funds Average 0.01 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 2.63% 4.51 % 3.88% 2.29% 6.17% Admiral™ Shares 2.71 4.65 3.97 2.29 6.26 Barclays Capital 7 Year Municipal Bond Index 6.35 California Intermediate Municipal Debt Funds Average 4.93 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 3.42% 5.87 % 4.51% 2.09% 6.60% Admiral Shares 3.50 6.00 4.59 2.09 6.68 Barclays Capital 10 Year Municipal Bond Index 7.68 California Municipal Debt Funds Average 6.44 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Your fund’s fiscal year, which ended November 30, 2011, began inauspiciously. The turbulence in the municipal bond market that characterized the closing months of the 2010 fiscal year spilled over into the first quarter of this reporting period. By spring, however, the market had regained its footing, and it bounced back strongly for the remainder of the year. For the fiscal year, Investor Shares of Vanguard California Intermediate-Term Tax-Exempt Fund returned 6.17%, while the Admiral Shares returned 6.26%. For the same period, Investor Shares of Vanguard California Long-Term Tax-Exempt Fund returned 6.60%; Admiral Shares returned 6.68%. Even in the difficult opening months, the income produced by the bond funds cushioned the effects of declining bond prices. For the period as a whole, the funds’ income return accounted for around two-thirds of their total return. As I noted in my semiannual report to you six months ago, a confluence of negative events affected the municipal bond market at the start of the year. Especially prominent were concerns that state and local governments’ fiscal straits might lead to large-scale defaults. Thankfully, that hasn’t happened—and in our view isn’t likely to happen—although these groups may continue to struggle for some time despite cautiously hopeful signs. It’s important to keep in mind that the recoveries of state and local governments typically lag after a recession ends, and this one follows the 2 worst national slump since the Great Depression. One measure of the fiscal challenges faced in California and elsewhere is the reduced issuance of bonds during the fiscal period as projects are reconsidered. In response to the market strains earlier in the year that sent municipal bond prices lower, the funds’ yields rose (because bond prices and yields move in opposite directions). As muni prices rallied, yields reversed course by fiscal year-end, winding up slightly lower than where they started. By November 30, the SEC yield for the Intermediate-Term Fund’s Investor Shares stood at 2.63% compared with 3.02% a year earlier: The figures were 3.42% versus 3.81% for the Long-Term Fund’s Investor Shares. In contrast to the bond markets, money market fund yields were stable—or perhaps frozen is a better word. Vanguard California Tax-Exempt Money Market Fund returned 0.07%, compared with the 0.01% average return of its peers. Money market funds, tax-exempt and taxable alike, continue to be affected by the Federal Reserve’s decision to keep its target for short-term interest rates near zero. In August, the Fed said it planned to maintain that level until at least mid-2013. Market Barometer Average Annual Total Returns Periods Ended November 30, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.52% 7.69% 6.14% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.53 8.41 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.09 0.12 1.44 Stocks Russell 1000 Index (Large-caps) 7.38% 15.10% 0.07% Russell 2000 Index (Small-caps) 2.75 17.56 0.09 Dow Jones U.S. Total Stock Market Index 6.57 15.67 0.36 MSCI All Country World Index ex USA (International) -5.90 13.19 -2.11 CPI Consumer Price Index 3.39% 2.12% 2.34% 3 Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Despite modest yields, bonds produced strong returns Both municipal and taxable bonds performed strongly during the fiscal year as stock market volatility helped generate enthusiasm for the relative stability of fixed income securities. Municipal bonds returned 6.53% and the broad taxable investment-grade bond market returned 5.52%, as anxious investors bid up bond prices and drove already low yields lower still. At the start of the year, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 2.80%. At the end, the note yielded just 2.07%. As yields decline, of course, so do the prospective returns available from these interest-bearing investments. Even as the Fed maintained its near-0% target for the shortest-term interest rates, the central bank instituted a bond-buying policy aimed at reducing long-term yields. A tumultuous path to unremarkable returns The broad U.S. stock market produced a single-digit gain for the 12 months ended November 30. International stocks recorded a single-digit loss. On the way to these Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.17% — 0.34% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.82 California Long-Term Tax-Exempt Fund 0.20 0.12 1.02 The fund expense ratios shown are from the prospectus dated March 29, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.16%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.17%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 unremarkable returns, however, global stock markets traversed dramatic highs and lows. Stock prices surged through the first half of the period as the U.S. economy seemed to be grinding into gear. But investor optimism faded in the second half, as Europe’s sovereign-debt crisis took center stage and political gridlock led to high-stakes brinkmanship over a bill to raise the U.S. debt ceiling. The drama prompted Standard & Poor’s to downgrade the U.S. credit rating, a shock that reverberated through global financial markets (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) Although U.S. stocks tumbled through the summer, Treasury prices increased as fear of a disorderly European fiscal resolution spurred a flight to quality. U.S. stocks rebounded in the period’s final months. International stock markets traced similar trajectories before finishing the year with a negative return. After a difficult start, municipal bonds rallied California and most other states continued their budget struggles in the aftermath of the Great Recession. Governments throughout the country have been closely reexamining their cost structures, a process aimed at closing immediate Total Returns Ten Years Ended November 30, 2011 Average Annual Return California Tax-Exempt Money Market Fund 1.49 % California Tax-Exempt Money Market Funds Average 1.16 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. California Intermediate-Term Tax-Exempt Fund Investor Shares 4.20 % Barclays Capital 7 Year Municipal Bond Index 5.33 California Intermediate Municipal Debt Funds Average 3.62 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. California Long-Term Tax-Exempt Fund Investor Shares 4.36 % Barclays Capital 10 Year Municipal Bond Index 5.52 California Municipal Debt Funds Average 3.83 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 budget gaps that may also help address some difficult longer-term issues. On the income side of the equation, states’ tax revenue continued to recover for the seventh straight calendar quarter as of September, but at a more moderate pace, according to a preliminary report from The Nelson A. Rockefeller Institute of Government. California’s downshift was more pronounced than the decline in the national average (its year-over-year revenue increase dwindled to almost zero in the third calendar quarter, versus the national average of about 7%). At the start of the fiscal period, many investors viewed the fiscal challenges of state and local governments with deep pessimism, which contributed to an unusually deep plunge in municipal bond prices. Other factors included a rallying stock market, signs of a strengthening economy, rising interest rates, and the expiration of a popular subsidized taxable municipal bond program. Municipal market gloom persisted until the spring, when a strong rally began that lasted for the remainder of the funds’ fiscal year. The market upswing countered the year’s discouraging start for the Long-Term Fund. The fund’s solid returns of 6.60% for Investor Shares and 6.68% for Admiral Shares outpaced the 6.44% average return of competing California funds, a consequence of the fund’s smaller loss in the opening months of the year. The fund’s advisor, Vanguard Fixed Income Group, invests in higher-quality municipal bonds. This focus is a key reason for the fund’s better relative performance, because investors tend to prefer these kinds of investments in rough times. As the year continued and investors regained their appetite for risk, the higher quality of the fund’s assets compared with those of its peers held back returns somewhat. And as longer-term yields declined, peer funds also got a boost from their typically longer average durations (the longer a fund’s duration, the more sensitive the fund is to interest rate changes). At root were the Federal Reserve’s actions at both ends of the yield spectrum. The Fed’s policy of keeping short-term interest rates low has driven many investors to intermediate-term bonds, thus raising prices and reducing yields, while its new bond-buying policy has pushed longer-term yields lower. The Intermediate-Term Fund, by contrast, performed strongly throughout the year, helped by good bond selection by the fund’s advisor. Investor Shares returned 6.17% for the 12 months ended November 30 and Admiral Shares returned 6.26%, both ahead of the 4.93% average return of the fund’s peers. The advisor concentrated where possible on essential-service bonds, which typically generate relatively stable revenue streams from, for example, water, sewer, and electricity-generating facilities. The advisor also invested selectively in sectors such as health care. 6 The Advisor’s Report that follows this letter provides additional details about the Fixed Income Group’s management of the funds during the year. Skillful management helps produce solid returns over the long term A key measure of a fund’s performance is its experience over the long term. That is why it’s gratifying to review the history of the California Tax-Exempt Funds. For the ten years ended November 30, 2011, the funds exceeded their peer-group average returns, and the two bond funds trailed the average returns of broad nationwide indexes that serve as reasonable if imperfect benchmarks for California funds. The funds have benefited from their high-quality orientation and low costs. Especially important has been the skill of the Fixed Income Group—not only the portfolio managers and traders, but also its team of seasoned credit analysts, who provide stringent and objective evaluations of the fiscal strength of bond issuers. The more markets change, the more they stay the same Uncertainty—sometimes at elevated levels—is an integral part of the investment landscape. This latest fiscal year serves as a case in point, as concerns about the fiscal health of municipal bond issuers early in the period were overridden by a strong rally in municipal bonds even as the challenges for state and local governments continued unabated. Whatever the market environment, we believe that an effective long-term investment approach is to select a mix of assets that is balanced between, and diversified among, stocks, bonds, and cash investments. By sticking with such a plan through the markets’ cycles of optimism and fear, you enhance your chances of investment success. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 15, 2011 Your Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $10.93 $11.18 $0.408 $0.000 Admiral Shares 10.93 11.18 0.417 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $11.01 $11.24 $0.473 $0.000 Admiral Shares 11.01 11.24 0.482 0.000 8 Advisor’s Report For the fiscal year ended November 30, 2011, Vanguard California Tax-Exempt Money Market Fund returned 0.07%, as the Federal Reserve maintained—and said it would extend until mid-2013—its policy of keeping short-term interest rates near zero. The returns for Vanguard California Intermediate-Term Tax-Exempt Fund (6.17% for Investor Shares and 6.26% for Admiral Shares) and California Long-Term Tax-Exempt Fund (6.60% for Investor Shares and 6.68% for Admiral Shares) trailed the returns of their national benchmark indexes but were ahead of the average returns for their California peer-group funds. The investment environment The opening months of the funds’ fiscal year coincided with the high point of unease in the municipal bond market. Investors had begun to grow more concerned in October 2010, but the December–January period (your fund’s fiscal year starts on December 1) was characterized by a brief and historically heavy spate of withdrawals from muni funds and a slump in bond prices. The price decline has been attributed to an almost perfect storm of economic and market factors that we described in detail in our last report to you six months ago. Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2010 2011 2 years 0.60% 0.42% 5 years 1.36 1.12 10 years 2.79 2.22 30 years 4.28 3.84 Source: Vanguard. 9 One of these factors was the fear held by some investors of a systemic decline in the creditworthiness of municipal bonds as state and local government tax revenues plunged in the wake of the Great Recession. After that disruptive start, more “normal” dynamics set in, and municipal bonds returned a solid 6.53% for the fiscal year, ahead of the 5.52% return of taxable bonds, as measured by the Barclays Capital Municipal Bond Index and Barclays Capital U.S. Aggregate Bond Index, respectively. As we expected, the fear that large numbers of bond issuers would default turned out to be unwarranted. That said, they do face a challenging road ahead. Tax revenues have continued to rise for almost two years, but not enough to make budget-balancing easy. The effect of a national recession on these revenues lingers well after its official trough; the deeper the slump, the longer the recovery—and, as you know, the most recent downturn was the deepest in decades. State and local governments continued to react to the forced austerity programs that the Great Recession precipitated, issuing fewer bonds than investors had expected earlier in the year and being more selective in the process. Overall municipal bond issuance during fiscal 2011 was about 7% lower than a year earlier, although it began to pick up later in the year. The volume figures exclude the effect of subsidized bonds issued under the Build America Bonds (BABs) program, part of the federal government’s economic-crisis stimulus package. These taxable bonds diverted some potential volume from the market for tax-exempt bonds before the program’s expiration at year-end 2010. Reflecting the fiscal restraint being exercised by California state and local governments, the volume of new California municipal bonds issued (excluding BABs) decreased by almost 8% during the funds’ fiscal year, in line with the national average, to just over $37 billion. The figure smooths over unusually low issuance in the funds’ first and second quarters compared with the same periods a year ago and an increase in issuance (more than double that of a year ago) in the third quarter. With BABs included, the total amount of issuance during the funds’ fiscal year was down even more, by almost 38%. At the same time, tax-exempt munis offered attractive yields compared with those of Treasury bonds. Muni bonds’ yields historically have been lower, a relationship that takes into account the federal tax-free nature of their income. During the latter part of the fiscal year, muni yields approached and then surpassed Treasury yields as investors sought “safe” assets in reaction to concerns about, among other things, Europe’s sovereign-debt problems. The flight to safety also fueled demand for higher-quality munis, even as state and local governments continued to struggle with their finances. 10 Given the unusual steepness of the yield curve during the year—that is, the difference in yields between the shortest-and longest-maturity bonds, as shown in the table on page 9—issuers sought to lower borrowing costs by favoring shorter maturities. They found a match with individual investors who were fleeing from the almost nonexistent yields offered by money market mutual funds to short-and medium-term bonds, a dynamic that pushed intermediate-term yields lower as demand and prices rose (bond prices and yields move inversely to each other). In choosing our investments during the year, we took advantage of the steepness in the yield curve to boost returns. The low money market fund yields, of course, were a consequence of the Federal Reserve’s policy, in place since December 2008, of keeping the shortest-term interest rates near zero. In August, the Fed said it would continue to do so until at least mid-2013, and one month later it said it would also strive to lower longer-term interest rates. Under this new policy, informally known as Operation Twist, the Fed has begun purchasing Treasury bonds with remaining maturities of 6 to 30 years. The purchases have had the effect of lowering yields and raising prices of longer-term bonds. Management of the funds Bond fund returns during the fiscal year were helped substantially by our decision to redeploy certain assets from the shorter-to the longer-maturity regions of the yield curve. We also sought to add value through careful, and diversified, selection of revenue-based bonds rather than focusing on state and local general obligation bonds. Some of the spreads between these bonds were among the highest we have seen. The sectors involved included those focused on essential services and A-rated hospital bonds. We have been cautious in setting the California bond funds’ durations, given the uncertainties hovering over both the U.S. and European economies as well as future U.S. tax policy. We have set each fund’s average weighted duration, which is a gauge of the sensitivity of its portfolio to changes in interest rates, at a neutral level compared with its benchmark index. In managing the money market fund, we haven’t changed our strategy, even though we continue to operate in an investment environment shaped by the Federal Reserve’s anchoring of its target interest rate in the neighborhood of zero. We remain focused on maintaining a diversified portfolio of high-quality short-term debt. 11 Going forward, credit concerns will continue to weigh on the municipal market—understandably, given the financial stresses that state and local governments will face for some time. Even so, our approach to muni bond investing hasn’t changed: As always, our dedicated and seasoned credit analysts, working together with traders and portfolio managers, will closely review the fiscal health of our borrowers as we choose issues to add to our portfolios and monitor those we have already purchased. John M. Carbone, Principal, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager James D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 20, 2011 12 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2011 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.01% Average Weighted Maturity 53 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 29, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the expense ratio was 0.16%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.17%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2001, Through November 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.07% 1.25% 1.49% $11,598 – California Tax-Exempt Money Market Funds Average 0.01 1.01 1.16 11,219 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2001, Through November 30, 2011 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.33% 0.92% 2003 0.91 0.54 2004 1.05 0.60 2005 2.17 1.70 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 7-day SEC yield (11/30/2011): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.09% 1.36% 1.52% 15 California Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.9%) California (97.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.120% 12/7/11 LOC 17,315 17,315 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.120% 12/7/11 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.110% 12/7/11 LOC 12,000 12,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.160% 12/7/11 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.130% 12/7/11 LOC 5,485 5,485 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.130% 12/7/11 LOC 47,180 47,180 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.280% 4/26/12 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.140% 12/7/11 41,910 41,910 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.180% 12/7/11 7,500 7,500 Berkeley CA TRAN 2.000% 7/5/12 48,000 48,497 1 BlackRock MuniYield California Fund, Inc. VRDP VRDO 0.260% 12/7/11 LOC 15,000 15,000 1 BlackRock MuniYield California Quality Fund, Inc. VRDP VRDO 0.260% 12/7/11 LOC 30,000 30,000 Butte County CA TRAN 2.000% 6/29/12 5,000 5,049 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 15,000 15,455 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 1,000 1,031 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 30,000 30,924 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 1,000 1,031 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,500 5,673 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 6,745 6,960 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 5,000 5,159 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.140% 12/7/11 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.090% 12/7/11 54,800 54,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.170% 2/6/12 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.150% 12/7/11 LOC 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.160% 1/20/12 10,000 10,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.240% 7/17/12 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 7/17/12 1,200 1,200 California Educational Facilities Authority Revenue (Stanford University) CP 0.250% 8/9/12 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.250% 2/9/12 37,235 37,235 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.130% 12/7/11 4,455 4,455 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.150% 12/7/11 7,645 7,645 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.310% 8/15/12 15,040 15,040 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.140% 12/7/11 4,135 4,135 California GO 5.000% 2/1/12 (Prere.) 20,000 20,155 California GO 5.250% 4/1/12 (Prere.) 9,835 9,997 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.100% 12/7/11 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.090% 12/7/11 LOC 13,950 13,950 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.090% 12/7/11 LOC 42,900 42,900 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.090% 12/7/11 LOC 22,100 22,100 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.180% 1/3/12 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.090% 12/7/11 54,175 54,175 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.070% 12/7/11 LOC 12,715 12,715 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.140% 12/7/11 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 LOC 26,700 26,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 LOC 39,390 39,390 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 LOC 7,390 7,390 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 LOC 12,900 12,900 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 12/7/11 LOC 12,400 12,400 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 12/7/11 LOC 5,920 5,920 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.140% 12/7/11 LOC 8,800 8,800 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.110% 12/7/11 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.100% 12/1/11 LOC 8,925 8,925 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.080% 12/7/11 LOC 14,575 14,575 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 12/1/11 (ETM) 4,240 4,240 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.090% 12/7/11 LOC 26,700 26,700 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.070% 12/1/11 LOC 1,500 1,500 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.330% 12/7/11 LOC 7,150 7,150 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.110% 12/7/11 LOC 1,800 1,800 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.110% 12/7/11 LOC 4,280 4,280 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.230% 12/7/11 LOC 5,720 5,720 California Municipal Finance Authority Revenue (Westmont College) VRDO 0.120% 12/7/11 LOC 13,500 13,500 1 California Public Works Board Lease Revenue (University of California) TOB VRDO 0.200% 12/7/11 6,655 6,655 California RAN 2.000% 5/24/12 56,000 56,438 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 20,000 20,156 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 California State University Revenue Systemwide TOB VRDO 0.260% 12/7/11 (4) 20,475 20,475 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.120% 12/7/11 79,575 79,575 California Statewide Communities Development Authority Multifamily Housing Revenue (Apple Creek Apartments) VRDO 0.100% 12/7/11 LOC 17,140 17,140 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.180% 12/7/11 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.140% 12/7/11 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.130% 12/7/11 LOC 8,585 8,585 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.140% 12/7/11 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.080% 12/7/11 LOC 12,250 12,250 California Statewide Communities Development Authority Revenue (Concordia University Irvine Project) VRDO 0.140% 12/1/11 LOC 12,650 12,650 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 0.480% 6/1/12 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.100% 12/7/11 14,400 14,400 California Statewide Communities Development Authority Revenue (Rady Children’s Hospital– San Diego) VRDO 0.090% 12/7/11 LOC 25,000 25,000 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.110% 12/7/11 LOC 2,000 2,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.180% 12/7/11 5,500 5,500 1 Central Basin Municipal Water District California COP TOB VRDO 0.180% 12/7/11 (4) 7,500 7,500 Cerritos CA Community College District BAN 2.000% 4/30/12 7,000 7,041 1 Cerritos CA Community College District GO TOB VRDO 0.140% 12/7/11 7,845 7,845 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.150% 12/7/11 8,000 8,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.260% 12/7/11 8,725 8,725 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.100% 12/7/11 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOB VRDO 0.140% 12/7/11 5,110 5,110 1 Contra Costa CA Community College District GO TOB VRDO 0.270% 12/7/11 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.140% 12/7/11 20,000 20,000 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.100% 12/7/11 LOC 47,200 47,200 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.140% 12/7/11 LOC 25,000 25,000 1 Desert CA Community College District GO TOB VRDO 0.170% 12/7/11 11,000 11,000 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.160% 2/1/12 7,800 7,800 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.250% 1/12/12 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.230% 3/1/12 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.230% 3/7/12 13,500 13,500 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.170% 3/1/12 32,480 32,480 East Bay CA Municipal Utility District Water System Revenue PUT 0.120% 12/3/12 45,525 45,525 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.140% 12/7/11 1,590 1,590 Eastern California Municipal Water District Water & Sewer Revenue 2.000% 7/1/12 7,485 7,561 1 Eastern California Municipal Water District Water & Sewer Revenue TOB VRDO 0.180% 12/7/11 3,940 3,940 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.090% 12/7/11 15,600 15,600 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.140% 12/7/11 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.130% 12/7/11 LOC 4,250 4,250 Freemont CA Union High School District TRAN 3.000% 6/29/12 15,000 15,237 Fremont CA COP VRDO 0.090% 12/7/11 LOC 9,305 9,305 Fremont CA COP VRDO 0.120% 12/7/11 LOC 5,000 5,000 1 Fresno CA Unified School District Revenue TOB VRDO 0.150% 12/7/11 LOC 8,030 8,030 Fresno County CA TRAN 3.000% 6/29/12 8,000 8,127 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.140% 12/7/11 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.150% 12/7/11 5,000 5,000 1 Imperial CA Irrigation District Electric Revenue TOB VRDO 0.150% 12/7/11 LOC 4,100 4,100 Irvine CA Assessment District No. 05-21 Improvement Revenue (Northwest Irvine) VRDO 0.140% 12/1/11 LOC 1,350 1,350 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.140% 12/1/11 LOC 14,504 14,504 Livermore CA COP VRDO 0.130% 12/7/11 LOC 13,990 13,990 Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.130% 12/7/11 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.320% 12/7/11 15,850 15,850 Long Beach CA Water Revenue CP 0.180% 2/6/12 11,000 11,000 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Los Angeles CA Community College District GO TOB VRDO 0.110% 12/7/11 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.150% 12/7/11 5,200 5,200 1 Los Angeles CA Community College District GO TOB VRDO 0.170% 12/7/11 16,130 16,130 1 Los Angeles CA Community College District GO TOB VRDO 0.200% 12/7/11 9,575 9,575 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.100% 12/7/11 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.130% 12/7/11 LOC 25,000 25,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.140% 12/7/11 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.200% 12/7/11 18,880 18,880 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.200% 12/7/11 7,975 7,975 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.130% 12/7/11 LOC 10,255 10,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.140% 12/7/11 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.200% 12/7/11 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.200% 12/7/11 4,360 4,360 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 12/7/11 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 12/7/11 7,675 7,675 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 12/7/11 22,315 22,315 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 12/7/11 86,500 86,500 1 Los Angeles CA GO TOB VRDO 0.110% 12/1/11 6,045 6,045 Los Angeles CA Harbor Department Revenue CP 0.250% 2/13/12 10,000 10,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.140% 12/7/11 4,020 4,020 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.150% 12/7/11 5,395 5,395 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.130% 12/7/11 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.100% 12/7/11 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.140% 12/7/11 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.140% 12/7/11 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.230% 12/5/11 LOC 30,500 30,500 Los Angeles CA TRAN 2.500% 2/29/12 10,000 10,054 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA TRAN 2.500% 3/30/12 12,500 12,590 Los Angeles CA TRAN 2.500% 4/30/12 5,500 5,551 1 Los Angeles CA Unified School District GO TOB VRDO 0.130% 12/7/11 9,020 9,020 1 Los Angeles CA Unified School District GO TOB VRDO 0.140% 12/7/11 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.140% 12/7/11 9,995 9,995 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.140% 12/7/11 7,500 7,500 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.140% 12/7/11 25,000 25,000 Los Angeles CA Wastewater System Revenue VRDO 0.120% 12/7/11 LOC 2,870 2,870 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.180% 4/2/12 LOC 20,000 20,000 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.110% 12/1/11 6,300 6,300 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.110% 12/1/11 33,480 33,480 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.130% 12/7/11 LOC 10,485 10,485 Los Angeles County CA TRAN 2.500% 3/30/12 35,000 35,248 1 Los Angeles County CA Unified School District GO TOB VRDO 0.140% 12/7/11 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.150% 12/1/11 LOC 18,945 18,945 2 Metropolitan Water District of Southern California Revenue PUT 0.160% 6/1/12 21,500 21,500 2 Metropolitan Water District of Southern California Revenue PUT 0.160% 6/1/12 15,000 15,000 2 Metropolitan Water District of Southern California Revenue PUT 0.140% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.140% 12/7/11 6,435 6,435 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.140% 12/7/11 5,000 5,000 Metropolitan Water District of Southern California Revenue VRDO 0.150% 12/7/11 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.100% 12/7/11 LOC 23,900 23,900 Modesto CA Water Revenue VRDO 0.120% 12/7/11 (4)LOC 10,620 10,620 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.260% 12/7/11 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.260% 12/7/11 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.260% 12/7/11 LOC 26,000 26,000 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Nuveen Insured California Premium Income Municipal Fund 2 VRDP VRDO 0.260% 12/7/11 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.130% 12/7/11 LOC 13,710 13,710 Oakland CA TRAN 2.000% 3/30/12 9,000 9,050 Oakland-Alameda County CA Coliseum Authority Lease Revenue (Oakland Coliseum Project) VRDO 0.100% 12/7/11 LOC 67,500 67,500 Orange County CA Apartment Development Revenue VRDO 0.100% 12/7/11 LOC 38,700 38,700 Orange County CA Apartment Development Revenue VRDO 0.110% 12/7/11 LOC 9,550 9,550 1 Orange County CA Sanitation District COP TOB VRDO 0.160% 12/7/11 10,925 10,925 Orange County CA Sanitation District COP VRDO 2.000% 11/9/12 71,605 72,797 Orange County CA Teeter Plan CP 0.160% 12/7/11 LOC 20,000 20,000 Orange County CA TRAN 2.000% 3/15/12 12,000 12,061 Orange County CA TRAN 2.000% 5/15/12 19,560 19,714 1 Palomar Pomerado Health System California Revenue GO TOB VRDO 0.150% 12/7/11 (12) 2,600 2,600 1 Piedmont CA Unified School District GO TOB VRDO 0.140% 12/7/11 3,225 3,225 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.150% 12/1/11 LOC 28,955 28,955 1 Riverside CA Electric Revenue TOB VRDO 0.110% 12/1/11 7,050 7,050 Riverside CA Electric Revenue VRDO 0.080% 12/7/11 LOC 9,500 9,500 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.120% 12/7/11 LOC 5,345 5,345 Riverside County CA Public Facility Project COP VRDO 0.100% 12/7/11 LOC 9,200 9,200 Riverside County CA TRAN 2.000% 3/30/12 40,000 40,228 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.110% 12/7/11 9,670 9,670 Sacramento CA Suburban Water District COP VRDO 0.070% 12/7/11 LOC 20,025 20,025 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.140% 12/7/11 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.140% 12/7/11 LOC 10,200 10,200 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.110% 12/7/11 LOC 5,000 5,000 1 San Bernardino CA Community College District GO TOB VRDO 0.140% 12/7/11 7,500 7,500 1 San Bernardino CA Community College District GO TOB VRDO 0.200% 12/7/11 42,865 42,865 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,247 San Bernardino County CA Transportation Authority Sales Tax RAN 3.500% 5/1/12 1,815 1,839 San Diego CA Community College District GO 1.500% 8/1/12 6,050 6,100 1 San Diego CA Community College District GO TOB VRDO 0.140% 12/7/11 5,000 5,000 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 San Diego CA Community College District GO TOB VRDO 0.140% 12/7/11 5,000 5,000 San Diego CA County TRAN 2.000% 6/29/12 15,000 15,150 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.130% 12/7/11 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.130% 12/7/11 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.140% 12/7/11 7,495 7,495 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.140% 12/7/11 10,310 10,310 San Diego CA Unified School District GO TOB PUT 0.310% 8/15/12 25,350 25,350 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.140% 12/7/11 4,900 4,900 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 12/7/11 10,100 10,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 12/7/11 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 12/7/11 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.140% 12/7/11 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 12/7/11 33,120 33,120 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 12/7/11 6,500 6,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 12/7/11 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 12/7/11 9,800 9,800 San Diego County CA Water Authority Revenue CP 0.160% 12/5/11 5,000 5,000 San Diego County CA Water Authority Revenue CP 0.160% 12/5/11 5,000 5,000 San Diego County CA Water Authority Revenue CP 0.180% 2/14/12 14,000 14,000 San Diego County CA Water Authority Revenue CP 0.200% 3/9/12 12,500 12,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.130% 12/7/11 7,500 7,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.140% 12/7/11 13,595 13,595 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.200% 12/7/11 6,700 6,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.090% 12/7/11 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.090% 12/7/11 LOC 47,745 47,745 San Francisco CA City & County GO 2.000% 6/15/12 7,250 7,317 24 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) San Francisco CA City & County International Airport Revenue VRDO 0.090% 12/7/11 LOC 5,000 5,000 San Francisco CA City & County International Airport Revenue VRDO 0.100% 12/7/11 LOC 16,000 16,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.100% 12/7/11 LOC 40,000 40,000 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,098 San Jose CA Financing Authority Lease Revenue CP 0.180% 12/9/11 LOC 27,068 27,068 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.140% 12/7/11 (13) 25,960 25,960 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.140% 12/7/11 LOC 16,600 16,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.140% 12/7/11 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.140% 12/7/11 7,310 7,310 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.110% 12/1/11 LOC 4,200 4,200 1 San Mateo County CA Community College District GO TOB VRDO 0.140% 12/7/11 4,315 4,315 Santa Barbara County CA TRAN 2.000% 6/29/12 11,000 11,109 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.100% 12/7/11 LOC 11,850 11,850 Santa Clara County CA El Camino Hospital District Facilities Authority Revenue (Valley Medical Center Project) VRDO 0.100% 12/7/11 LOC 12,600 12,600 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.080% 12/7/11 6,500 6,500 Santa Cruz County CA TRAN 2.000% 3/1/12 6,000 6,026 1 Sequoia CA Unified School District GO TOB VRDO 0.140% 12/7/11 5,860 5,860 Sequoia CA Union High School District TRAN 3.000% 7/5/12 13,000 13,212 1 Sonoma County CA Junior College District GO TOB VRDO 0.130% 12/7/11 30,765 30,765 South Placer CA Wastewater Authority Revenue VRDO 0.060% 12/7/11 LOC 8,000 8,000 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.150% 12/7/11 13,320 13,320 1 Sweetwater CA Unified School District GO TOB VRDO 0.150% 12/7/11 (13) 16,445 16,445 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.150% 12/7/11 LOC 9,100 9,100 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.100% 12/7/11 LOC 9,100 9,100 University of California Regents CP 0.180% 12/6/11 24,000 24,000 University of California Regents CP 0.160% 12/7/11 25,000 25,000 University of California Regents CP 0.170% 1/12/12 10,000 10,000 University of California Revenue 3.000% 5/15/12 2,000 2,025 University of California Revenue 5.000% 5/15/12 1,000 1,022 1 University of California Revenue TOB VRDO 0.140% 12/7/11 3,495 3,495 1 University of California Revenue TOB VRDO 0.140% 12/7/11 6,000 6,000 1 University of California Revenue TOB VRDO 0.140% 12/7/11 3,470 3,470 25 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 University of California Revenue TOB VRDO 0.140% 12/7/11 1,890 1,890 1 University of California Revenue TOB VRDO 0.140% 12/7/11 15,195 15,195 1 University of California Revenue TOB VRDO 0.200% 12/7/11 7,300 7,300 1 University of California Revenue TOB VRDO 0.200% 12/7/11 6,655 6,655 1 University of California Revenue TOB VRDO 0.200% 12/7/11 12,010 12,010 Ventura County CA TRAN 2.250% 6/29/12 35,315 35,717 Westlands CA Water District COP VRDO 0.090% 12/7/11 LOC 26,835 26,835 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.070% 12/7/11 LOC 4,900 4,900 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 12/7/11 LOC 9,200 9,200 4,039,948 Puerto Rico (0.1% ) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,529 Total Tax-Exempt Municipal Bonds (Cost $4,043,477) Other Assets and Liabilities (2.1%) Other Assets 158,892 Liabilities (71,125) 87,767 Net Assets (100%) Applicable to 4,130,698,200 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 4,131,238 Undistributed Net Investment Income — Accumulated Net Realized Gains 6 Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $1,149,600,000, representing 27.8% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2011. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 26 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 27 California Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2011 ($000) Investment Income Income Interest 10,102 Total Income 10,102 Expenses The Vanguard Group—Note B Investment Advisory Services 1,311 Management and Administrative 4,691 Marketing and Distribution 1,351 Custodian Fees 57 Auditing Fees 23 Shareholders’ Reports 27 Trustees’ Fees and Expenses 5 Total Expenses 7,465 Expense Reduction—Note B (332) Net Expenses 7,133 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 26 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 2,969 5,550 Realized Net Gain (Loss) 26 6 Net Increase (Decrease) in Net Assets Resulting from Operations 2,995 5,556 Distributions Net Investment Income (2,969) (5,550) Realized Capital Gain — — Total Distributions (2,969) (5,550) Capital Share Transactions (at $1.00) Issued 2,863,192 2,982,771 Issued in Lieu of Cash Distributions 2,862 5,359 Redeemed (3,344,624) (3,733,806) Net Increase (Decrease) from Capital Share Transactions (478,570) (745,676) Total Increase (Decrease) (478,544) (745,670) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 29 California Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .001 .004 .022 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .001 .004 .022 .035 Distributions Dividends from Net Investment Income (.001) (.001) (.004) (.022) (.035) Distributions from Realized Capital Gains — Total Distributions (.001) (.001) (.004) (.022) (.035) Net Asset Value, End of Period Total Return 1 0.07% 0.11% 0.37% 2.21% 3.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,131 $4,610 $5,355 $7,506 $8,623 Ratio of Expenses to Average Net Assets 0.16% 2 0.17% 0.17% 3 0.11% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.07% 0.11% 0.39% 2.19% 3.49% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.17%. See Note B in the Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program fo Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 30 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2011, the fund had contributed capital of $676,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.27% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended November 30, 2011, Vanguard’s management and administrative expenses were reduced by $332,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
